DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from application PCT/IN2018/050395, International Filing Date: 06/15/2018.

Status of Claims
	Claims 1-5 and 7-13 are pending.
	Claim 6 have been cancelled.

Election/Restrictions
Applicant’s election without traverse Species 2 (Figure 4) in the reply filed on 11/10/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 12/16/2019 has been considered by the examiner.  
It is noted that the applicant’s IDS did not include copies of the cited foreign documents.

Drawings
The drawings filed on 11/10/2021 have not been entered because they completely change the scope of the originally disclosed figures.  Specifically, the drawings have been replaced with substantially more detailed images which change the shape of the applicant’s invention (curves and straight segments have new shapes), they add additional details not previously shown (fuzzy images now show clear lines not previously identifiable and numbers/markings were added), and they delete details that were previously shown (numbers and labels were removed).  For example, the elected embodiment (Figure 4) now has a mesh structure, the branches extend further ending the middle of the stent before opening up, and the branches have different positions along the stent body.
The drawings 12/16/2019 are objected to as being blurry and not showing the claimed subject matter.  Do to their fuzzy nature it is not possible to read most of the words and reference numbers.  It is also not possible to see where lines begin/end, components start/stop, and how the features interact.  The applicant is requested to submit new cleaned up drawings that do not comprise new matter.

Specification
The abstract of the disclosure is objected to because it includes reference numbers.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
All acronyms within the claims should be first introduced with the full wording.  (PTCA wires in line 3 of claim 1, SB in line 5 of claim 1, MB in line 4 of claim 3, KBT and POT in line 5 of claim 3)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are rendered indefinite by the recitation “a modification (channel)” in line 2.  The parentheses make it unclear if this recitation is being positively claimed or if it is optional.  It appears that the term channel is a modification of the term modification, but without additional clarification a person of ordinary skill in the art would be unable to determine if the term should be given weight and what the scope of the terms together are. Additionally this phrase is inconsistent with the preceding and following clauses of the preamble.  It is unclear if the modification/channel are an improvement being claimed with a novel system or if the applicant intended to just claim 
	Claim 1 is further rendered indefinite be the phrase “comprises steps” the claims are directed at a system not a method of use, so this phrase seems out of place and inconsistent with the scope of the rest of the preamble.  Additionally elements a and c are not steps.  Therefore it is unclear what the applicant intends the scope of the phrase “comprises steps” to be.
	Claim 1 is rendered indefinite by the entire clause (a).  It is an incomplete thought with no ascertainable scope.  The clause just introduces what it wants to accomplish, accommodate extra wires, but it fails to link this desire to any structure.  
	Claim 1 is further rendered indefinite by ‘channel’ in line 4.  It is unclear why this term is in single quotation marks and how the applicant wanted them to affect the scope of the term.  This occurs throughout the claims and needs to be addressed at each occurrence.
Claim 1 is rendered indefinite by the phrase “as per existing technique”.  It is unclear what would and would not qualify as an existing technique.  Different techniques would be known by different people in in different jobs (engineer/doctor/nurse), different specialties, different parts of the world, and at different parts of their careers.
	Claim 1 is rendered indefinite by the entire clause (b).  Similar to clause (a) it is an incomplete thought jumbled limitations.  This appears to be another poor translation which does not lend itself to having a clear concise scope. Specifically what does the applicant intend to mean by saying the side branch is easily accessible “as the SB wire is already inside the stent” and is the phrase “No need to recross” intended to be 
	Claim 1 is rendered indefinite the recitation “side branch” in lines 8 and 10.  It is unclear if this side branch is a side branch of the implant site (which would be a 101 issue for positively claiming the human body), if this is claiming the ‘channel’, or if it is claiming an additional side branch of the stent.  
	Claim 1 is rendered indefinite by the recitation “serious compromise”.  The scope of this clause is determinable by a person of ordinary skill in the art because it is based on opinion.  The degree with which one person would call serious is not inherently the same for every person.  The varied degree and opinion make this clause indefinite.
	Finally prior art purposes claim 1 fails to positively claim any structure outside of the “coronary stent delivery system” in line 1 of the preamble.  It contains a variety of intended use limitations and hints at capabilities that may be desired, but no positive recitations of structures.
	Claim 2 is rendered indefinite by the requirement for a “perfect result”.  It is unclear what would and would not qualify as a perfect result.  Furthermore this is a limitation which relies on a matter of opinion which makes the scope undeterminable. 
	Claim 3 is rendered indefinite by the recitation “satisfactory”.  The scope of this clause is determinable by a person of ordinary skill in the art because it is based on opinion.  The degree with which one person would call satisfactory is not inherently the same for every person.  The varied degree and opinion make this clause indefinite.

	Claim 4 is rendered indefinite by the phrase “the conventional technique”.  It is unclear what would and would not qualify as a conventional technique.  Different techniques would be known by different people in in different jobs (engineer/doctor/nurse), different specialties, different parts of the world, and at different parts of their careers.
Claim 4 is further rendered indefinite by the phrase (as wires are already in place).  This phrase is in parentheses so it is unclear if it is just narrative or the applicant intended it to be limiting. 
	Claim 4 is further rendered indefinite by the phrase ‘channel’ provided/proposed.  It is unclear what the applicant means by proposed.  Is this structure theoretical or actually present?
	Claim 4 is rendered indefinite by the phrase “conventional system”.  It is unclear what would and would not qualify as a conventional system.  Different techniques would be known by different people in in different jobs (engineer/doctor/nurse), different specialties, different parts of the world, and at different parts of their careers.
	Claim 5 is rendered indefinite because it suddenly introduces colors in parentheses after previously defined components.  As a preliminary matter the documents before the examiner are always scanned into the file wrapper as black and white documents.  Additionally as with all the other phrases in parentheses it is unclear if the applicant intended for them to be limiting.

	Claim 5 is an improper claim because it comprises 2 sentences.  Each claim must be in the form of a single sentence.  Additionally the second sentence is indefinite because it presents the limitation as being optional.
	Claims 7 and 8 are rendered indefinite because the poor translation leaves the actual meaning unclear.  It is unclear if the claim is now attempting to positively claim the channels and what they facilitate or if this is another incomplete thought.  Additionally it is unclear what the applicant means by change in strut design because the elected embodiment appears to have the same strut design throughout.
	Claim 9 is rendered indefinite for the phrase in parentheses because it is unclear if the limitation is being positively claimed or optional.
	Claim 10 is rendered indefinite for placing sliding/folding door in single parentheses.  It is unclear what affect this has on the scope of the phrase.
	Claims 11 and 12 are rendered indefinite because the poor translation makes it difficult to understand what is being positively claimed and what is further limiting.
	Claim 13 is rendered indefinite by the requirement for a “new stent design”.  It is unclear if this requires a wholly new design or if the applicant is referring to their new design.  Additionally, because of the poor translation makes it difficult to understand what is being positively claimed and what is further limiting.


Claim 1 “the underlying balloon” line 3
Claim 1 “the main branch” line 4
Claim 1 “the side branch wire” line 4
Claim 1 “the ‘channel’” line 4
Claim 1 “the MB wire” line 4
Claim 1 “the channel provided for it” line 7
Claim 2 “the placement MB stent” line 1
Claim 2 “the distal most strut” line 1
Claim 3 “the SB branch” line 6 (this appears to recite the side branch branch)
Claim 4 “the said Stent” line 2 
Claim 5 “the distal most strut” line 4
Claim 5 “the part of stent covering” line 5
Claim 5 “the orifice” line 5
Claim 7 “improved stent provided with channel / channels” line 2.  All previous claims referred to the structure as stent not improved stent.  Additionally one a single channel was previously defined.
Claim 8 “the entry point” line 5
Claim 9 “the strut” line 2.  Also it is unclear why T is capitalized.
Claim 9 “the side branch SB size balloon” line 3
Claim 10 “the said stent” line 2 
Claim 11 it is unclear why Slot is capitalized in line 2.
Claim 12 “the beveled stent” line 2 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by EP 2889021 Tang (Cited in the Applicants IDS filed on 12/16/2019).
As a preliminary note, the claims are directed at a stent delivery system not a method of using the system.  The body of the claims are riddled with limitations defining the applicant’s intended use for the implant.  All of the claim recitations defining how and where the applicant’s invention is used are considered to be intended use 
Additionally, the claims fail to positively claim any structure outside of the “coronary stent delivery system” in line 1 of the preambles.  In view of the poor translation, lack of updates to the claim language, 112 indefinite and antecedent basis issues explained above the claims fail to positively define any additional structures.  The claims recite many partial steps but fail to link the steps to positively claimed structures.  Furthermore they do not identify what components are actually part of the delivery system and what are parts just used with it.  Accordingly the claims are being rejected as best understood.
Tang discloses the same invention being a coronary stent delivery system capable of addressing a bifurcated implant site.  The stent of Tang comprises a main central branch, a plurality of side ports stentable to support side branches.  The stent is balloon expandable and capable of receiving guidewires throughout the main brand and side branches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher D. Prone/Primary Examiner, Art Unit 3774